—Judgment unanimously affirmed. Memorandum: Defendant was convicted, following a nonjury trial, of rape in the second degree (Penal Law § 130.30) and endangering the welfare of a child (Penal Law § 260.10 [1]). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The critical issue is whether de*935fendant engaged in sexual intercourse with a 13-year-old female. The victim testified that defendant did engage in sexual intercourse with her. Defendant admitted sexual contact with her but denied that he had intercourse. That conflicting testimony raised issues of credibility, which are best resolved by the trier of fact, who has the advantage of observing the witnesses (see, People v Melendez, 213 AD2d 1037). Considering the crimes committed and defendant’s criminal record, we conclude that the sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.—Rape, 2nd Degree.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.